 



EXHIBIT 10.6
LEASE AGREEMENT
INDEX

                  §   Section   Page   1.    
Summary of Terms and Certain Definition
    1     2.    
Premises
    2     3.    
Acceptance of Premises
    2     4.    
Use; Compliance
    3     5.    
Term
    3     6.    
Rent
    4     7.    
Operation of Property; Payment of Expenses
    4     8.    
Signs
    7     9.    
Alterations and Fixtures
    7     10.    
Mechanics’ Liens
    7     11.    
Landlord’s Right to Relocate Tenant; Right of Entry
    8     12.    
Damage by Fire or Other Casualty
    8     13.    
Condemnation
    8     14.    
Non-Abatement of Rent
    9     15.    
Indemnification of Landlord
    9     16.    
Waiver of Claims
    10     17.    
Quiet Enjoyment
    10     18.    
Assignment and Subletting
    10     19.    
Subordination; Mortgagee’s Rights
    11     20.    
Recording; Tenant’s Certificate
    12     21.    
Surrender; Abandoned Property
    12     22.    
Curing Tenant’s Defaults
    12     23.    
Defaults — Remedies
    12     24.    
Representations of Tenant
    14     25.    
Liability of Landlord
    14     26.    
Interpretation; Definitions
    14     27.    
Notices
    15     28.    
Security Deposit
    15     29.    
FLA: Radon Gas
    15  

 



--------------------------------------------------------------------------------



 



     THIS LEASE AGREEMENT (this “Lease”) is made by and between Harris
Corporation (“Landlord”) with its address at 1025 West NASA Boulevard,
Melbourne, Florida 32919 and Harris Stratex Networks, Inc. a corporation
organized under the laws of Delaware (“Tenant”) with its address at Research
Triangle Park, 637 Davis Drive, Morrisville, North Carolina 27560 and is dated
as of the date on which this Lease has been fully executed by Landlord and
Tenant.
1. Summary of Terms and Certain Definitions.
     (a)“PREMISES”(§2): Approximate rental square feet 23,707

     
Address:
  1025 West NASA Blvd.
Building C
Melbourne, Florida 32919

     (b)“TERM” two (2) years plus any partial month from the Commencement Date
(“Initial Term”). In addition to the Initial Term, two (2) one-year options may
be exercised by Tenant provided Tenant and Landlord agree to a Annual Rental
rate for each option year (“Extended Term”).
          (i) “COMMENCEMENT DATE”: See Commencement Certificate Form
          (ii) “EXPIRATION DATE”: See Section 5
     (c) Minimum Rent (§6) & Operating Expenses (§7)
          (i) “RENT” — Monthly Rental Rate during the Term — $45,219.48
          (ii)“TAX” — Florida 6% Rate (7(b)) — Monthly tax rate — $2,713.17
TOTAL MONTHLY RENTAL RATE — $47,932.65
          Increased as follows:

         
 
  Annual   Monthly
 
       
1-Option Year
  To be negotiated but in   One twelfth of the
1
  no event less than 103%   negotiated annual rate
 
  of the previous annual    
 
  rate    
 
       
2-Option Year
  To be negotiated but in   One twelfth of the
2
  no event less than 103%   negotiated annual rate
 
  of the previous annual    
 
  rate    

     (d) “USE” (§4): General office purposes (excluding any “place of public
accommodation”).
     (e) “SECURITY DEPOSIT”(§28): none
     (f) “CONTENTS”: This Lease consists of the Index, pages 1 through 16
containing Sections 1 through 29 and the following, all of which are attached
hereto and made a part of this Lease:

         
Exhibits:
  “A” — Plan showing Premises   “C” — Building Rules
 
  “B” — Commencement    
 
               Certificate Form    

2. Premises. Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord the Premises as shown on attached Exhibit “A” within the Building (the
Building and the areas outside the building intended for exclusive use of Tenant
and the other occupants of the Building, the “Property”),

2



--------------------------------------------------------------------------------



 




together with the non-exclusive right with Landlord and other occupants of the
Building to use Common Areas, as defined below, and the fixtures and furniture
currently installed or located in the Premises.
3. Acceptance of Premises. Tenant has examined and knows the condition of the
Property, the zoning, streets, sidewalks, parking areas, curbs and access ways
adjoining it, visible easements, any surface conditions and the present uses,
and the fixtures and furniture currently installed or located in the Premises,
and Tenant accepts them in the condition in which they now are, without relying
on any representation, covenant or warranty by Landlord. Tenant and its agents
shall have the right, at Tenant’s own risk, expense and responsibility, at all
reasonable times prior to the Commencement Date, to enter the Premises for the
purpose of taking measurements and installing its furnishings and equipment;
provided that the Premises are vacant and Tenant obtains Landlord’s prior
written consent.
4. Use; Compliance.
          (a) Permitted Use. Tenant shall occupy and use the Premises for and
only for the Use specified in Section 1(d) above and in such manner as is
lawful, reputable, and will not create any nuisance or otherwise interfere with
any other tenant’s normal operations or the management of the Building. Without
limiting the foregoing, such Use shall exclude any use that would cause the
Premises or the Property to be deemed a “place of public accommodation” under
the Americans with Disability Act (the “ADA”) as further described in the
Building Rules (defined below). All Common Areas shall be subject to Landlord’s
exclusive control and management at all times. Tenant shall not use or permit
the use of any portion of the Common Areas for other than their intended use.
          (b) Compliance. From and after the Commencement Date, Tenant shall
comply promptly, at its sole expense, with all laws (including the ADA),
ordinances, notices, orders, rules, regulations and requirements regulating the
Property during the Term which impose any duty upon Landlord or Tenant with
respect to use, occupancy of, or Tenant’s installations in or upon, the Property
including the Premises, (as the same may be amended by Landlord from time to
time, the “Building Rules”). Tenant shall be responsible, at its sole expense,
for the cost of any alterations or improvements to the Property required by
applicable law (including the ADA), ordinances, notices, orders, rules,
regulations and requirements (“Required Alterations”) which arise by virtue of
any alterations made by Tenant or its employees, agents, contractors, licensees
or invitees (“Agents”) or by any Use by Tenant or its Agents other than
specified in Section 1(d) above. Landlord shall be responsible, at its sole
expense, for all other Required Alterations.
          (c) Environmental. Tenant shall comply, at its sole expense, with all
Laws and Requirements as set forth above, all manufacturers’ instructions and
all requirements of insurers relating to the treatment, production, storage,
handling, transfer, processing, transporting, use, disposal and release of
hazardous substances, hazardous mixtures, chemicals, pollutants, transporting,
use, disposal and release of hazardous substances, hazardous mixtures,
chemicals, pollutants, petroleum products, toxic or radioactive matter used or
stored by Tenant on the Premises (the “Restricted Activities”). Tenant shall
deliver to Landlord copies of all Material Safety Data Sheets or other written
information prepared by manufacturers, importers or suppliers of any entity
regulating any Restricted Activities.
          (d) Notice. If at any time during or after the Term, Tenant becomes
aware of any inquiry, investigation or proceeding regarding the Restricted
Activities or becomes aware of any claims, actions or investigations regarding
the ADA, Tenant shall give Landlord written notice, within 5 days after first
learning thereof, providing all available information and copies of any notices.

3



--------------------------------------------------------------------------------



 



5. Term and Termination.
          (a) The Initial Term of this Lease shall commence on the Commencement
Date and shall end at 11:59 p.m. on the last day of the Initial Term (the
“Expiration Date”), without the necessity for notice from either party, unless
sooner terminated in accordance with the terms hereof. Tenant shall confirm the
Commencement Date and Expiration Date by executing a lease commencement
certificate in the form attached as Exhibit “B”. In addition to the Initial
Term, Tenant will have two (2) one-year options to renew this Lease (“Extended
Term”). Tenant may exercise each option to renew the lease for an additional
year provided Landlord and Tenant have agreed to the Annual Rental Rate for the
option year being exercised. The parties to this Lease have agreed that the
Annual Rental Rate for any option year shall in no event be less than one
hundred and three (103%) percent of the prior Annual Rental Rate. In the event
the parties are unable to agree to the Annual Rental Rate, then the lease shall
not be renewed. Landlord shall have no responsibility or liability to Tenant in
the event the parties are unable to agree to the Annual Rental Rate for each
option year. Any and all exercises of an option shall be in writing given by
Tenant at least ninety (90) days prior to the then-current expiration date, and
a writing setting forth the agreed Annual Rental Rate applicable to any Extended
Term shall be executed by both Parties and incorporated into this Lease as an
amendment thereto.
          (b) Tenant shall have the option of termination this Lease at any time
upon ninety (90) days prior written notice to Landlord provided that, unless
otherwise agreed by the parties, Tenant shall pay, as an early termination fee
and not as a penalty, (x) if such termination occurs during the first year of
the Term one (1) full year’s Rent, and (y) if such termination occurs
thereafter, the lesser of (i) six (6) months’ Rent and (ii) the Rent for the
then-remaining Term of this Lease.
6. Annual Rent. Tenant agrees to pay to Landlord the Annual Rent in equal
monthly installments in the amount set forth in Section 1(c) (as increased at
the beginning of each option lease year as set forth in Section 1(c), in
advance, on the first day of each calendar month during the Term, without
notice, designates otherwise, provided that rent for the first full month shall
be paid at the signing of this Lease. If the Commencement Date falls on a day
other than the first day of a calendar month, the rent shall be apportioned pro
rata on a per diem basis for the period from the Commencement Date until the
first day of the following calendar month and shall be paid on or before the
Commencement Date. As used in this Lease, the term “lease year” for any option
year means the period from the anniversary of the Commencement Date if it falls
on the first day of a calendar month and of the first day of the succeeding
calendar month if it does not through the succeeding 12 full calendar months.
This Lease as stated above is for an initial lease period of two (2) years plus
any partial month between the Commencement Date and the first day of the next
succeeding calendar month. For each exercisable Extended Term, the lease year
shall mean the successive 12 month period thereafter.
7. Operation of Property; Expenses.
          (a) Payment of Operating Expenses. Included in the Annual Rental Rate
are the expenses for operating and maintaining the Premises which costs may
include by way of example rather than limitation: insurance premiums, fees,
impositions, maintenance, service contracts, management and administrative fees,
governmental permits, overhead expenses, costs of furnishing water, sewer, gas,
fuel, electricity, other utility services, janitorial service, trash removal,
security services, landscaping and grounds maintenance, and the cost of any
other items attributable to operating or maintaining any or all of the Property
excluding any costs which under generally accepted accounting principles are
capital expenditures; provided, however, that annual operating costs also shall
include the annual amortization (over an assumed useful life of ten years) of
the costs (including financing charges) of building improvements made by
Landlord to the Property after the Commencement Date that are required by any
governmental authority or for the purpose of reducing operating expenses or
directly enhancing the safety

4



--------------------------------------------------------------------------------



 




of tenants in the Building generally. Items specifically not included in the
expenses for operating the Property shall be associated with operating each of
these examples. Such expenses shall be the responsibility of Tenant, separate
and apart from the amount owed Landlord under this Agreement. Landlord agrees to
make access to telecommunications services available, to the same extent as they
are at the Commencement Date of this Lease, however the cost of such service are
in addition to the Annual Rental Rate and is borne by the Tenant.
          (b) Impositions. As used in this Lease “impositions” refer to all
levies, taxes (including sales taxes and gross receipt taxes) and assessments,
which are applicable to the Term, and which are imposed by any authority or
under any law, ordinance or regulation thereof, or pursuant to any recorded
covenants or agreements, and the reasonable cost of contesting any of the
foregoing, upon or with respect to the Property or any part thereof, or any
improvements thereto. Florida Statutes §212.031 requires a sales tax on monthly
rental. Such tax is currently six percent (6%) of the monthly rental amount.
Tenant shall pay to Landlord with the monthly payment of Rent any imposition
imposed directly upon this Lease or the Rent (defined in Section 7(g)) or
amounts payable by any subtenants or other occupants of the Premises, or against
Landlord because of Landlord’s estate or interest herein.
               (i) Nothing herein contained shall be interpreted as requiring
Tenant to pay any income, excess profits or corporate stock tax imposed or
assessed upon Landlord.
               (ii) If it shall not be lawful for Tenant to reimburse Landlord
for any of the impositions, the Annual Rent shall be increased by the amount of
the portion of such imposition allocable to Tenant, unless prohibited by law.
          (c) Insurance.
               (i) Property. Landlord shall keep in effect insurance against
loss or damage to the Building or the Property by fire and such other casualties
as may be included within fire, extended coverage and special form insurance
covering the full replacement cost of the Building (but excluding coverage of
Tenant’s personal property in, and any alterations by Tenant to, the Premises),
and such other insurance as Landlord may reasonably deem appropriate or as may
be required from time-to-time by any mortgagee.
               (ii) Liability. Tenant, at its own expense, shall keep in effect
comprehensive general public liability insurance with respect to the Premises
and the Property, including contractual liability insurance, with such limits of
liability for bodily injury (including death) and property damage as $1,000,000
per occurrence and a general aggregate limit of not less than $2,000,000 (which
aggregate shall not limit the liability of Tenant hereunder. The policy of
comprehensive general public liability insurance also shall name Landlord and
Landlord’s agent as additional insured parties with respect to the Premises,
shall be written on an “occurrence” basis and not on a “claims made” basis,
shall provide that it is primary with respect to any policies carried by
Landlord and that any coverage carried by Landlord shall be excess insurance,
shall provide that it shall not be cancelable or reduced without at least
30 days prior written notice to Landlord and shall be issued in form
satisfactory to Landlord. The insurer shall be a responsible insurance carrier
which is authorized to issue such insurance and licensed to do business in the
state in which the Property is located and which has at all times during the
Term a rating of no less than A VII in the most current edition of Best’s
Insurance Reports. Tenant shall deliver to Landlord on or before the
Commencement Date, and subsequently renewals of, a certificate of insurance
evidencing such coverage and the waiver of subrogation described below.
               (iii) Waiver of Subrogation. Landlord and Tenant shall have
included in their respective property insurance policies waivers of their
respective insurers’ right of subrogation

5



--------------------------------------------------------------------------------



 



against the other party. If such a waiver should be unobtainable or
unenforceable, then such policies of insurance shall state expressly that such
policies shall not be invalidated if, before a casualty, the insured waives the
right of recovery against any party responsible for a casualty covered by the
policy.
               (iv) Increase of Premiums. Tenant agrees not to do anything or
fail to do anything which will increase the cost of Landlord’s insurance or
which will prevent Landlord from procuring policies (including public liability)
from companies and in form satisfactory to Landlord. If any breach of the
preceding sentence by Tenant causes the rate of fire or other insurance to be
increased, Tenant shall pay the amount of such increase as additional rent
promptly upon being billed.
          (d) Repairs and Maintenance; Common Areas; Building Management.
               (i) Tenant at its sole expense shall maintain the Premises in a
neat and orderly condition.
               (ii) Landlord shall make available to Tenant Common Areas
generally made available to other tenants. “Common Areas “ means all areas and
facilities outside the Premises and within the exterior boundary line of the
Property that are designated by Landlord from time to time for the general
non-exclusive use of Landlord, Tenant and other tenants of the Property and
their respective employees, suppliers, customers and invitees, including, but
not limited to, common entrances, lobbies, corridors, stairwells, public
restrooms, cafeterias, elevators, parking areas, roadways and sidewalks located
in Building C. Tenants shall request Landlord’s prior written consent to use or
occupy any other area located on Campus. As used herein, the term “Campus” shall
mean the buildings and surrounding areas located in close proximity of the
Premises and generally used and occupied by Landlord.
               (iii) Landlord shall make all necessary repairs to the Premises,
the Common Areas and any other improvements located on the Property, provided
that Landlord shall have no responsibility to make any repair until Landlord
receives written notice of the need for such repair. Landlord shall operate and
manage the Property and shall maintain all Common Areas and any paved area
appurtenant to the Property in a clean and orderly condition. Landlord reserves
the right to make alterations to the Common Area from time to time.
               (iv) Notwithstanding anything herein to the contrary, Landlord
shall not bear the expense of any repairs and replacements to the Property
including the Premise requested by and for the Tenant’s use, occupancy or
alteration of, or made at the sole expense of Tenant to the extent not covered
by any applicable insurance proceeds to Landlord. Tenant shall not bear the
expense of any repairs or replacements to the Property arising out of or caused
by Landlord’s or any other tenant’s use, occupancy or alteration of, or any
other tenant’s installation in or upon, the Property or by any act or omission
of any other tenant or any other tenant’s Agents.
          (e) Utilities.
               (i) Landlord will furnish the Premises with electricity, heating
and air conditioning for the normal use and occupancy of the Premises as general
offices between 7:00 a.m. and 8:00 p.m., Monday through Friday (legal holidays
excepted). If Tenant shall require electricity or install electrical equipment
including but not limited to electrical heating, refrigeration equipment,
electronic data processing machines, or machines or equipment using current in
excess of 110 volts, which will in any way increase the amount of electricity
usually furnished for use as general office space, or if Tenant shall attempt to
use the Premises in such a manner that the services to be furnished by Landlord
would be required during periods other than or in addition to business hours
referred to above, Tenant will obtain Landlord’s prior written approval and will
pay for the resulting additional direct expense, including the expense resulting
from the installation of such equipment and meters, as additional rent promptly
upon being billed. Landlord shall not be responsible or liable for any
interruption in utility service, nor shall such interruption affect the
continuation or validity of the lease.

6



--------------------------------------------------------------------------------



 



               (ii) If at any time utility services supplied to the Premises are
separately metered, the cost of installing Tenant’s meter and the cost of such
separately metered utility service shall be paid by Tenant promptly upon being
billed.
          (f) Janitorial Services. Landlord will provide Tenant with trash
removal and janitorial services five (5) days a week, Monday through Friday.
          (g) “Rent.” The term “Rent” as used in this Lease means the Annual
Rent (which includes the Operating Expenses), Florida Taxes (see paragraph 7(b)
herein) and any other additional rent or sums payable by Tenant to Landlord
pursuant to this Lease, all of which shall be deemed rent for purposes of
Landlord’s rights and remedies with respect thereto. Tenant shall pay all Rent
to Landlord within 30 days after Tenant is billed, unless otherwise provided in
this Lease, and interest shall accrue on all sums due but unpaid.
8. Signs. Landlord, at Tenant’s expense, will place Tenant’s name and suite
number on the Building standard sign and on or beside the entrance door to the
Premises. Except for signs which are located wholly within the interior of the
Premises and not visible from the exterior of the Premises, no signs shall be
placed on the Property without the prior written consent of Landlord. All signs
installed by Tenant shall be maintained by Tenant in good condition and Tenant
shall remove all such signs at the termination of this Lease and shall repair
any damage caused by such installation, existence or removal.
9. Alterations and Fixtures.
          (a) Subject to Section 10, Tenant shall have the right to install its
trade fixtures in the Premises, provided that no such installation or removal
thereof shall affect any structural portion of the Property nor any utility
lines, communications lines, equipment or facilities in the Building serving any
tenant other than Tenant. At the expiration or termination of this Lease or any
Extended Term, at the option of Landlord or Tenant, Tenant shall remove such
installation(s) and, in the event of such removal, Tenant shall repair any
damage caused by such installation or removal; if Tenant, with Landlord’s
written consent, elects not to remove such installation(s) at the expiration or
termination of this Lease, all such installation shall remain on the Property
and become the property of Landlord without payment by Landlord.
          (b) Except for non-structural changes which do not exceed $5,000 in
the aggregate, Tenant shall not make or permit to be made any alterations to the
Premises without Landlord’s prior written consent. Tenant shall pay the costs of
any required architectural/engineering reviews. In making any alterations,
(i) Tenant shall deliver to Landlord the plans, specifications and necessary
permits, together with certificates evidencing that Tenant’s contractors and
subcontractors have adequate insurance coverage naming Landlord and Landlord’s
agent as additional insureds, at least 10 (ten) days prior to commencement
thereof, (ii) such alterations shall not impair the structural strength of the
Building or any other improvements or reduce the value of the Property or affect
any utility lines, communications lines, equipment or facilities in the Building
serving any tenant other than Tenant, (iii) Tenant shall comply with Section 10
and (iv) the occupants of the Building and of any adjoining property shall not
be disturbed thereby. All alterations to the Premises by Tenant shall be the
property of Tenant until the expiration or termination of this Lease; at that
time all such alterations shall remain on the Property and become the property
of Landlord without payment by Landlord unless Landlord gives written notice to
Tenant to remove the same, in which event Tenant will remove such alterations
and repair any resulting damage. At Tenant’s request prior to Tenant making any
alterations, Landlord shall notify Tenant in writing, whether Tenant is required
to remove such alterations at the expiration or termination of this Lease.

7



--------------------------------------------------------------------------------



 



10. Mechanics’ Liens. Tenant shall not suffer any mechanic’s lien to be filed
against the Premises by reason of work, labor, services or materials performed
or furnished to Tenant or anyone holding the Premises, or any part hereof,
through or under Tenant. If any mechanic’s lien or any notice of intention to
file a mechanic’s lien shall at any time be filed against the Premises, Tenant
shall at Tenant’s cost, within fourteen (14) days after knowledge or notice of
the filing of any mechanic’s lien, cause the same to be removed or discharged of
record by payment, bond, order of a court of competent jurisdiction, or
otherwise.
If Tenant shall fail to remove or discharge any mechanic’s lien or any notice of
intention to file a mechanic’s lien within the prescribed time, then in addition
to any other right or remedy of Landlord, Landlord may, at its option, procure
the removal or discharge of the same by payment or bond or otherwise. Any amount
paid by Landlord for such purpose, together with all legal and other expenses of
Landlord in procuring the removal or discharge or such lien or notice of
intention and together with interest thereon at the highest permissible rate,
shall be and become due and payable by Tenant to Landlord as additional rent,
and in the event of Tenant’s failure to pay therefor within fifteen (15) days
after demand, the same shall be added to and be due and payable with the next
month’s rent.
Nothing contained in this Lease shall be construed as consent on the part of
Landlord to subject Landlord’s estate in the Premises to any lien or liability
arising out of Tenant’s use or occupancy of the premises.
11. Landlord’s Right to Relocate Tenant; Right of Entry.
          (a) Landlord may cause Tenant to relocate from the Premises to a
comparable space (“Relocation Space”) within the Building or within a five
(5) mile radius of the Building by giving written notice to Tenant at least
sixty (60) days in advance, provided that Landlord shall pay for all reasonable
costs of such relocation. Such relocation shall not terminate, modify or
otherwise affect this Lease except that “Premises” shall refer to the Relocation
Space rather than the location identified in Section 1(a) and the Rent shall be
proportionately reduced if the net usable area in the Relocation Space is
smaller than that of the Premises.
          (b) Tenant shall permit Landlord and its Agents to enter the Premises
at all reasonable times following reasonable notice (except in the event of an
emergency) for the purpose of inspection, maintenance or making repairs,
alterations or additions as well as to exhibit the Premises for the purpose of
sale or mortgage and, during the last 12 months of the Term, to exhibit the
Premises to any prospective tenant. Landlord will make reasonable efforts not to
inconvenience Tenant in exercising the foregoing rights, but shall not be liable
for any loss of occupation or quiet enjoyment thereby occasioned.
          (c) Tenant shall be responsible for all costs incurred by Tenant when
Tenant vacates or relocates from the leased Property or any moves made within
the Property when such move is made at the sole request and convenience of
Tenant.
12. Damage by Fire or Other Casualty.
          (a) If the Property or Building shall be damaged or destroyed by fire
or other casualty, Tenant promptly shall notify Landlord and Landlord, subject
to the conditions set forth in this Section 12, shall repair such damage and
restore the Premises to substantially the same condition in which they were
immediately prior to such damage or destruction, but not including the repair,
restoration or replacement

8



--------------------------------------------------------------------------------



 




of the fixtures or alterations installed by Tenant. Landlord shall notify Tenant
in writing, within 30 days after the date of the casualty, if Landlord
anticipates that the restoration will take more than 180 days from the date of
the casualty to complete; in such event, either Landlord or Tenant may terminate
this Lease effective as of the date of casualty by giving written notice to the
other within 10 days after Landlord’s notice.
          (b) Landlord shall maintain a 12 month rental coverage endorsement or
other comparable form of coverage as part of its fire extended coverage and
special form insurance. Tenant will receive an abatement of its Rent to the
extent the Premises are rendered untenantable as determined by the carrier
providing the rental coverage endorsement.
13. Condemnation.
          (a) Termination. If (i) all of the Premises are taken by a
condemnation or otherwise for any public or quasi-public use, (ii) any part of
the Premises is so taken and the remainder thereof is insufficient for the
reasonable operation of Tenant’s business or (iii) any of the Property is so
taken, and, in Landlord’s opinion, it would be impractical or the condemnation
proceeds are insufficient to restore the remainder of the Property, then this
Lease shall terminate and all unaccrued obligations hereunder shall cease as of
the day before possession is taken by the condemnor.
          (b) Partial Taking. If there is a condemnation and this Lease has not
been terminated pursuant to Section 13(a), (i) Landlord shall restore the
Building and the improvements which are a part of the Premises to a condition
and size as nearly comparable as reasonably possible to the condition and size
thereof immediately prior to the date upon which the condemnor took possession
and (ii) the obligations of Landlord and Tenant shall be unaffected by such
condemnation except that there shall be an equitable abatement of the Rent
according to the rental value of the Premises before and after the date upon
which the condemnor took possession and/or the date Landlord completes such
restoration.
          (c) Award. In the event of a condemnation affecting Tenant, Tenant
shall have the right to make a claim against the condemnor for moving expenses
and business dislocation damages to the extent that such claim does not reduce
the sums otherwise payable by the condemnor to Landlord. Except as aforesaid and
except as set forth in (d) below, Tenant hereby assigns all claims against the
condemnor to Landlord.
          (d) Temporary Taking. No temporary taking of the Premises shall
terminate this Lease or give Tenant any right to any rental abatement. Any award
for such temporary taking during the Term shall be applied first, to Landlord’s
costs of collection and, second, on account of sums owing to Tenant hereunder,
and if such amounts applied on account of sums owing by Tenant hereunder should
exceed the entire amount owing by Tenant for the remainder of the Term, the
excess will be paid to Tenant.
14. Non-Abatement of Rent. Except as otherwise expressly provided as to damage
by fire or other casualty in Section 12(b) and as to condemnation in
Section 13(b), there shall be no abatement or reduction of the Rent for any
cause whatsoever, and this Lease shall not terminate, and Tenant shall not be
entitled to surrender the Premises.
15. Indemnification of Landlord. (a) Subject to Sections 7(c)(iii) and 16,
Tenant will protect, indemnify and hold harmless Landlord and its Agents from
and against any and all claims, actions, damages, liability and expense
(including fees of attorneys, investigators and experts) in connection with loss
of life, personal injury or damage to property in or about the Premises arising
out of the occupancy or use of the Premises by Tenant or its Agents or
occasioned wholly or in part by any act or omission of Tenant or its Agents,
whether prior to, during or after the Term, except to the extent such loss,
injury or

9



--------------------------------------------------------------------------------



 



damage was caused by the negligence of Landlord or its Agents. In case any
action or proceeding is brought against Landlord and/or its Agents by reason of
the foregoing, Tenant, at its expense, shall resist and defend such action or
proceeding, or cause the same to be resisted and defended by counsel (reasonably
acceptable to Landlord and its Agents) designated by the insurer whose policy
covers such occurrence or by counsel designated by Tenant and approved by
Landlord and its Agents. Tenant’s obligations pursuant to this Section 15 shall
survive the expiration or termination of this Lease.
          (b) Landlord shall indemnify and hold harmless Tenant, its agents and
employees from any and all damages, claims, causes of action, fines, penalties,
losses, liabilities, judgment and expenses directly incurred as a result of
(i) claims advanced by third persons and arising out of Landlord’s, its
employees, or agent’s sole negligence, which is, in any manner connected with
the use, ownership or occupancy of the property herein; (ii) claims arising from
any loss occurring within the Common Area of the Premises, of which Tenant has
either no control under the terms of the Lease or where none of Tenants actions
or the actions of its employees, agents or invitees contributed to such claim.
16. Waiver of Claims. Landlord and Tenant each hereby waives all claims for
recovery against the other for any loss or damage which may be inflicted upon
the property of such party even if such loss or damage shall be brought about by
the fault or negligence of the other party or its Agents; provided, however,
that such waiver by Landlord shall not be effective with respect to any
liability of Tenant described in
Sections 4(c) and 7(d) (iii).
17. Quiet Enjoyment. Landlord covenants that Tenant, upon performing all of its
covenants, agreements and conditions of this Lease, shall have quiet and
peaceful possession of the Premises as against anyone claiming by or through
Landlord, subject, however, to the exceptions, reservations and conditions of
this Lease.
18. Assignment and Subletting.
          (a) Limitation. Tenant shall not transfer this Lease, voluntarily,
involuntarily, or by operation of law, without the prior written consent of
Landlord. Any attempted transfer shall be null and void at the option of
Landlord, and Landlord may exercise any or all of its rights under Section 23. A
consent to one transfer shall not be deemed to be a consent to any subsequent
transfer. The term “transfer” shall include any sublease, assignment, license or
concession agreement, change in ownership or control of Tenant (other than any
such change resulting from any action taken by Landlord in its capacity as a
stockholder in Tenant or from any action taken by Tenant approved by the Board
of Directors of Tenant at a time when Landlord was entitled to designate a
majority of the directors of Tenant), mortgage or hypothecation of this Lease or
Tenant’s interest therein or in all or a portion of the Premises.
          (b) Offer to Landlord. Tenant acknowledges that the terms of this
Lease, including the Rent, have been based on the understanding that Tenant
physically shall occupy the Premises for the entire Term. Therefore, upon
Tenant’s request to transfer all or a portion of the Premises, at the option of
Landlord, Tenant and Landlord shall execute an amendment to this Lease removing
such space from the Premises. Tenant shall be relieved of any liability with
respect to such space and Landlord shall have the right to lease such space to
any party, including Tenant’s proposed transferee.
          (c) Conditions. Notwithstanding the above, the following shall apply
to any transfer, with or without Landlord’s consent:

10



--------------------------------------------------------------------------------



 



               (i) As of the date of any transfer, Tenant shall not be in
default under this Lease nor shall any act or omission have occurred which would
constitute a default with the giving of notice and/or the passage of time.
               (ii) No transfer shall relieve Tenant of its obligation to pay
the Rent and to perform all its other obligations hereunder. The acceptance of
Rent by Landlord from any person shall not be deemed to be a waiver by Landlord
of any provision of this Lease or to be a consent to any transfer.
               (iii) Each transfer shall be by a written instrument in form and
substance satisfactory to Landlord which shall (A) include an assumption of
liability by any transferee of all Tenant’s obligations and the transferee’s
ratification of and agreement to be bound by all the provisions of this Lease,
(B) afford Landlord the right of direct action against the transferee pursuant
to the same remedies as are available to Landlord against Tenant and (C) be
executed by Tenant and the transferee.
               (iv) Tenant shall pay, within 10 days of receipt of an invoice
which shall be no less than $250, Landlord’s reasonable attorneys’ fees and
costs in connection with the review, processing and documentation of any
transfer for which Landlord’s consent is requested.
19. Subordination; Mortgagee’s Rights.
          (a) This Lease shall be subordinate to any first mortgage or other
primary encumbrance now or hereafter affecting the Premises. Although the
subordination is self-operative, within 10 days after written request, Tenant
shall execute and deliver any further instruments confirming such subordination
of this Lease and any further instruments of attornment that may be desired by
any such mortgagee or Landlord. However, any mortgagee may at any time
subordinate its mortgage to this Lease, without Tenant’s consent, by giving
written notice to Tenant, and thereupon this Lease shall be deemed prior to such
mortgage without regard to the respective dates of execution and delivery;
provided, however, that such subordination shall not affect any mortgagee’s
right of condemnation awards, casualty insurance proceeds, intervening liens or
any right which shall arise between the recording of such mortgage and the
execution of this Lease.
          (b) It is understood and agreed that any mortgagee shall not be liable
to Tenant for any funds paid by Tenant to Landlord unless such funds actually
have been transferred to such mortgagee by Landlord.
          (c) Notwithstanding the provisions of Sections 12 and 13 above,
Landlord’s obligation to restore the Premises after a casualty or condemnation
shall be subject to the consent and prior rights of Landlord’s first mortgagee.
20. Recording; Tenant’s Certificate. Tenant shall not record this Lease or a
memorandum thereof without Landlord’s prior written consent. Within 10 days
after Landlord’s written request from time to time:
          (a) Tenant shall execute, acknowledge and deliver to Landlord a
written statement certifying the Commencement Date and Expiration Date of this
Lease, that this Lease is in full force and effect and has not been modified and
otherwise as set forth in the form of estoppel certificate reasonably requested
by Landlord and/or such other certifications as may be requested by a mortgagee
or purchaser. Tenant understands that its failure to execute such documents may
cause Landlord serious financial damage by causing the failure of a financing or
sale transaction.

11



--------------------------------------------------------------------------------



 



          (b) Tenant shall furnish to Landlord, Landlord’s mortgagee,
prospective mortgagee or purchaser reasonably requested financial information.
     21. Surrender; Abandoned Property.
          (a) Subject to the terms of Section 9(b), 12(a) and 13(b), at the
expiration or termination of this Lease, Tenant promptly shall yield up in the
same condition, order and repair in which they are required to be kept
throughout the Term, including any exercised options, the Premises and any
improvements thereto, and all fixtures and equipment serving the Building,
ordinary wear and tear excepted.
          (b) Upon or prior to the expiration or termination of this Lease,
Tenant shall remove any personal property from the Property. Any personal
property remaining thereafter shall be deemed conclusively to have been
abandoned, and Landlord, at Tenant’s expense, may remove, store, sell or
otherwise dispose of such property in such manner as Landlord may see fit and/or
Landlord may retain such property as its property. If any part thereof shall be
sold, then Landlord may receive and retain the proceeds of such sale and apply
the same, at its option, against the expenses of the sale, the cost of moving
and storage and any Rent due under this Lease.
          (c) If Tenant, or any person claiming through Tenant, shall continue
to occupy the Premises after the expiration or termination of this Lease or any
renewal thereof, such occupancy shall be deemed to be under a month-to-month
tenancy under the same terms and conditions set forth in this Lease, except that
the Rent shall be increased 150% from the then current rate and in no event
shall such month-to-month tenancy exceed two (2) months or sixty (60) days.
Anything to the contrary notwithstanding, any holding over by Tenant without
Landlord’s prior written consent shall constitute a default hereunder and shall
be subject to all the remedies available to Landlord.
22. Curing Tenant’s Defaults. If Tenant shall be in default in the performance
of any of its obligations hereunder, Landlord without any obligation to do so,
in addition to any other rights it may have in law or equity, may elect to cure
such default on behalf of Tenant after written notice (except in the case of
emergency) to Tenant. Tenant shall reimburse Landlord upon demand for any sums
paid or costs incurred by Landlord in curing such default, including interest
thereon from the respective dates of Landlord incurring such costs, which sums
and costs together with interest shall be deemed additional rent.
23. Defaults — Remedies.
          (a) Defaults. It shall be an event of default:
               (i) If Tenant does not pay in full when due any and all Rent;
               (ii) If Tenant fails to observe and perform or otherwise breaches
any other provision of this Lease;
               (iii) If Tenant abandons the Premises, which shall be
conclusively presumed if the Tenant fails to make the Monthly Rental Payment and
the Premises remain unoccupied for more than 10 consecutive days; or
               (iv) If Tenant becomes insolvent or bankrupt in any sense or
makes a general assignment for the benefit of creditors or offers a settlement
to creditors, or if a petition in bankruptcy or for reorganization or for an
arrangement with creditors under any federal or state law is filed by or against

12



--------------------------------------------------------------------------------



 



Tenant, or a bill in equity or other proceeding for the appointment of a receive
for any of Tenant’s assets is commenced, or if any of the real or personal
property of Tenant shall be levied upon; provided, however, that any proceeding
brought by anyone other than Landlord or Tenant under any bankruptcy,
insolvency, receivership or similar law shall not constitute a default until
such proceeding has continued unstayed for more than 60 consecutive days.
          (b) Remedies. Then, and in any such event, Landlord shall have the
following rights:
               (i) To charge a late payment fee equal to the greater of $2,000
or 5% of any amount owed to Landlord pursuant to this Lease which is not paid
within 15 days after the due date;
               (ii) To enter and repossess the Premises, by breaking open locked
doors if necessary, and remove all persons and all or any property therefrom, by
action at law or otherwise, without being liable for prosecution or damages
therefor, and Landlord may at Landlord’s option, make alterations and repairs in
order to relet the Premises and relet all or any part(s) of the Premises for
Tenant’s account. Tenant agrees to pay to Landlord on demand any deficiency that
may arise by reason of such reletting. In the event of reletting without
termination of this Lease, Landlord may at any time thereafter elect to
terminate this Lease for such previous breach;
               (iii) To accelerate the whole or any part of the Rent for the
balance of the Term, and declare the same to be immediately due and payable;
               (iv) To terminate this Lease and the Term without any right on
the part of Tenant to save the forfeiture by payment of any sum due or by other
performance of any condition, term or covenant broken;
               (v) In the event of a breach or threatened breach by Tenant of
any of the covenants or provisions hereof, Landlord shall have the right of
injunction and the right to invoke any remedy allowed at law or in equity as if
re-entry, summary proceedings and other remedies were not herein provided for;
               (vi) No right or remedy herein conferred upon or reserved to
Landlord is intended to be exclusive of any other right or remedy herein or by
law provided but each shall be cumulative and in addition to every other right
or remedy given herein or now or hereafter existing at law or in equity or by
statute; or
               (vii) The right to pursue the remedies herein provided against
Tenant and to enforce all of the other provisions of this Lease may, at the
option of any assignee of this Lease, be exercised by any assignee of the
Landlord’s right, title and interest in this Lease in his, her or their own
name, any statute, rule of court, custom, or practice to the contrary
notwithstanding.
          (c) Grace Period. Notwithstanding anything hereinabove stated, neither
party will exercise any available right because of any default of the other,
except those remedies contained in subsection (b)(i) of this Section, unless
such party shall have first given 10 days written notice thereof to the
defaulting party, and the defaulting party shall have failed to cure the default
within such period; provided, however, that;
               (i) No such notice shall be required if Tenant fails to comply
with the provisions of Sections 10 or 20(a), in the case of emergency as set
forth in Section 22 or in the event of any default enumerated in subsections
(a)(iii) and (iv) of this Section.

13



--------------------------------------------------------------------------------



 



               (ii) Landlord shall not be required to give such 10 days notice
more than 2 times during any 12-month period.
               (iii) If the default consists of something other than the failure
to pay money which cannot reasonably be cured within 10 days, neither party will
exercise any right if the defaulting party begins to cure the default within the
10 days and continues actively and diligently in good faith to completely cure
said default.
               (iv) Tenant agrees that any notice given by Landlord pursuant to
this Section which is served in compliance with Section 27 shall be adequate
notice for the purpose of Landlord’s exercise of any available remedies.
          (d) Non-Waiver; Non-Exclusive. No waiver by Landlord of any breach by
Tenant shall be a waiver of any subsequent breach, nor shall any forbearance by
Landlord to seek a remedy for any breach by Tenant be a waiver by Landlord of
any rights and remedies with respect to such or any subsequent breach. Efforts
by Landlord to mitigate the damages caused by Tenant’s default shall not
constitute a waiver of Landlord’s right to recover damages hereunder. No right
or remedy herein conferred upon or reserved to Landlord is intended to be
exclusive of any other right or remedy provided herein or by law, but each shall
be cumulative and in addition to every other right or remedy given herein or now
or hereafter existing at law or in equity. No payment by Tenant or receipt or
acceptance by Landlord of a lesser amount than the total amount due Landlord
under this Lease shall be deemed to be other than on account, nor shall any
endorsement or statement on any check or payment be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of Rent due, or Landlord right to pursue
any other available remedy.
          (e) Costs and Attorneys’ Fees. If either party commences an action
against the other party arising out of or in connection with this Lease, the
prevailing party shall be entitled to have and recover from the losing party
attorneys’ fees, costs of suit, investigation expenses and discovery costs,
including costs of appeal.
24. Representations and Covenants of Tenant. Tenant represents and covenants to
Landlord that:
          (a) The word “Tenant” as used herein includes the Tenant named above
as well as its successors and permitted assigns, each of which shall be under
the same obligations and liabilities and each of which shall have the same
rights, privileges and powers as it would have possessed had it originally
signed this Lease as Tenant. Each and every of the persons named above as Tenant
shall be bound jointly and severally by the terms, covenants and agreements
contained herein. However, no such rights, privileges or powers shall inure to
the benefit of any assignee of Tenant immediate or remote, unless Tenant has
complied with the terms of Section 18 and the assignment to such assignee is
permitted or has been approved in writing by Landlord. Any notice required or
permitted by the terms of this Lease may be given by or to any one of the
persons named above as Tenant, and shall have the same force and effect as is
given by or to all thereof.
          (b) If Tenant is a corporation, partnership or any other form of
business association or entity, Tenant is duly formed and in good standing, and
has full corporate or partnership power and authority, as the case may be, to
enter into this Lease and has taken all corporate or partnership action, as the
case may be, necessary to carry out the transaction contemplated herein, so that
when executed, this Lease constitutes a valid and binding obligation enforceable
in accordance with its terms. Tenant shall provide Landlord with corporate
resolutions or other proof in a form acceptable to Landlord, authorizing the
execution of this Lease at the time of such execution.

14



--------------------------------------------------------------------------------



 



25. Liability of Landlord. The word “Landlord” as used herein includes the
Landlord named above as well as its successors and assigns, each of which shall
have the same rights, remedies, powers, authorities and privileges as it would
have had it originally signed this Lease as Landlord. Any such person or entity,
whether or not named herein, shall have no liability hereunder after it ceases
to hold title to the Premises except for obligations already accrued (and, as to
any unapplied portion of Tenant’s Security Deposit, Landlord shall be relieved
of all liability therefor upon transfer of such portion to its successor in
interest) and Tenant shall look solely to Landlord’s successor in interest for
the performance of the covenants and obligations of the Landlord hereunder which
thereafter shall accrue. Neither any principal of Landlord nor any owner of the
Property other than Landlord, whether disclosed or undisclosed, shall have any
personal liability with respect to any of the provisions of this Lease or the
Premises. No mortgagee or lessor succeeding to the interest of Landlord
hereunder (either in terms of ownership or possessory rights) shall be
(a) liable for any previous act or omission of a prior landlord, (b) subject to
any rental offsets or defenses against a prior landlord or (c) bound by an
amendment of this Lease made without its written consent, or by payment by
Tenant of Rent in advance in excess of one monthly installment.
26. Interpretation; Definitions.
          (a) Captions. The captions in this Lease are for convenience only and
are not a part of this Lease and do not in any way define, limit, describe or
amplify the terms and provisions of this Lease or the scope of intent thereof.
          (b) Entire Agreement. This Lease represents the entire agreement
between hereto and there are no collateral or oral agreements or understandings
between Landlord and Tenant with respect to the Premises or the Property. No
rights, easement or licenses are acquired in the Property or any land adjacent
to the Property by Tenant by implication or otherwise except as expressly set
forth in the provisions of this Lease. This Lease shall not be modified in any
manner except by an instrument in writing executed by the parties. The masculine
(or neuter) pronoun and the singular number shall include the masculine,
feminine and neuter genders and the singular and plural number. The word
“including” followed by any specific item(s) is deemed to refer to examples
rather than to be words of limitations. Both parties having participated fully
and equally in the negotiation and preparation of this Lease, this Lease shall
not be more strictly construed, nor any ambiguities in this Lease resolved,
against either Landlord or Tenant.
          (c) Covenants. Each covenant, agreement, obligation, term, condition
or other provision herein contained shall be deemed and construed as a separate
and independent covenant of the party bound by, undertaking or making the same,
not dependent on any other provision of this Lease unless otherwise expressly
provided. All of the terms and conditions set forth in this Lease shall apply
throughout the Term unless otherwise expressly set forth herein.
          (d) Interest. Wherever interest is required to be paid hereunder, such
interest shall be at the highest rate permitted under law but not in excess of
15% per annum.
          (e) Severability; Governing Law. If any provisions of this Lease shall
be declared unenforceable in any respect, such unenforceability shall not affect
any other provision of this Lease, and each such provision shall be deemed to be
modified, if possible, in such a manner as to render it enforceable and to
preserve to the extent possible the intent of the parties as set forth herein.
This Lease shall be construed and enforced in accordance with the laws of the
state in which the Property is located.
          (f) “Mortgage” and “Mortgagee.” The word “Mortgage” as used herein
includes any lien or encumbrance on the Premises of the Property or on any part
of or interest in or appurtenance to any of the foregoing, including without
limitation any ground rent or ground lease if Landlord’s interest is or

15



--------------------------------------------------------------------------------



 




becomes a leasehold estate. The word “mortgage” as used herein includes the
holder of any mortgage, including any ground lessor if Landlord’s interest is or
becomes a leasehold estate. Wherever any right is given to a mortgagee that
right may be exercised on behalf of such mortgagee by any representative or
servicing agent of such mortgagee.
          (g) “Person.” The word “Person” is used herein to include a natural
person, a partnership, a corporation, an association and any other form of
business association or entity.
27. Notices. Any notice or other communication under this Lease shall be in
writing and addressed to Landlord or Tenant at their respective addresses
specified at the beginning of this Lease, except that after the Commencement
Date Tenant’s address shall be at the premises (or to such other address as
either may designate by notice to the other), with a copy to any mortgagee or
other party designated by Landlord. Each notice or other communication shall be
deemed given if sent by prepaid overnight delivery service or by certified mail,
return receipt requested, postage prepaid or in any other manner, with delivery
in any case evidenced by a receipt, and shall be deemed received on the day of
actual receipt by the intended recipient or on the business day delivery is
refused. The giving of notice by Landlord’s attorneys, representatives and
agents under this Section shall be deemed to be the acts of Landlord; however,
the foregoing provisions governing the date on which a notice is deemed to have
been received shall mean and refer to the date on which a party to this Lease,
and not its counsel or other recipient to which a copy of the notice may be
sent, is deemed to have received the notice.
28. Security Deposit. Intentionally Deleted.
29. Radon Gas. Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities may present health risks to
persons who are exposed to it over time. Levels of radon that exceed federal and
state guidelines have been found in buildings in Florida. Additional information
regarding radon and radon testing may be obtained from your county public health
unit.

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, and in consideration of the mutual entry into this
Lease and for other good and valuable consideration and intending to be legally
bound, Landlord and Tenant have executed this Lease.

      Date signed: January 26, 2007   Landlord: Witness:     /s/ Margaret E.
Vickery 
 
  By: /s/ R. Kent Buchanan
 
Name (printed): Margaret E. Vickery   Name: R. Kent Buchanan     Title: Vice
President, Corporate Technology and Development   /s/ Betty Y. Sorensen
 
   
 
Name (printed): Betty Y. Sorensen     Date signed: January 26, 2007   Tenant:
Witness:     /s/ Meena Elliott 
 
  By: /s/ Guy M. Campbell
 
Name (printed): Meena Elliott   Name: Guy M. Campbell     Title: Chief Financial
Officer and President   /s/ Diana Fay 
 
   
 
Name (printed): Diana Fay         {CORPORATE SEAL}

17



--------------------------------------------------------------------------------



 



EXHIBIT “A”

Premises

[omitted]

 



--------------------------------------------------------------------------------



 



EXHIBIT “B”

Lease Commencement Certificate

[omitted]

 



--------------------------------------------------------------------------------



 



EXHIBIT “C”

Building Rules

[omitted]

 